DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Grice on 5/20/21.
The application has been amended as follows: 

IN THE CLAIMS
Cancellation of claims: cancel claims 10 and 11.
Replacement claims: replace claims 1, 12, 26, 20, and 24 as set forth below.
New Claims: add claims 26-27 as set forth below.
1.	A system for providing a multi-player wagering game, the system comprising:
	a memory; and
	a processor coupled to the memory, the processor configured to:
		display, on at least one primary display device to at least one primary player, a primary game interface for the wagering game comprising a first plurality of game elements for facilitating play of the wagering game by the at least one primary player, wherein the at least one primary display device is viewable by the at least one primary player and at least one secondary player simultaneously during play of the wagering game; and

		wherein play of the wagering game by the at least one secondary player comprises wagering on at least one outcome associated with play of the wagering game by the at least one primary player,
		wherein the at least one outcome associated with play of the wagering game by the at least one primary player comprises the at least one primary player achieving at least one game objective associated with play of the wagering game, and
		wherein play of the wagering game by the at least one secondary player comprises the at least one secondary player helping the at least one primary player achieve the at least one game objective.  

12.	The system of claim 1, wherein play of the wagering game by the at least one primary player comprises a contest between the at least one primary player and at least one opponent, wherein the at least one game objective comprises winning the contest. 

16.	 A method of providing a multi-player wagering game, the method comprising:
	displaying, on at least one primary display device to at least one primary player, a primary game interface for the wagering game comprising a first plurality of game elements for facilitating play of the wagering game by the at least one primary player, wherein the at least one primary display device is viewable by the at least one primary player and at least one secondary player simultaneously during play of the wagering game; and
	displaying, on at least one secondary display device to the at least one secondary player, a secondary game interface for the wagering game comprising a second plurality of game elements that are different than the first plurality of game elements for facilitating a different style of play of the wagering game by the at least one secondary player than by the at least one primary player, wherein play of the wagering game by the at least one secondary player comprises wagering on at least one outcome associated with play of the wagering game by the at least one primary player,

		wherein play of the wagering game by the at least one secondary player comprises the at least one secondary player helping the at least one primary player achieve the at least one game objective.  

20.	A non-transitory computer readable medium comprising instructions configured to cause a processing device to execute a method of providing a multi-player wagering game, the method comprising:
	displaying, on at least one primary display device to at least one primary player, a primary game interface for the wagering game comprising a first plurality of game elements for facilitating play of the wagering game by the at least one primary player, wherein the at least one primary display device is configured to be viewed by the at least one primary player the at least one secondary player simultaneously during play of the wagering game; and
	displaying, on at least one secondary display device to the at least one secondary player, a secondary game interface for the wagering game comprising a second plurality of game elements that are different than the first plurality of game elements for facilitating a different style of play of the wagering game by the at least one secondary player than by the at least one primary player, wherein play of the wagering game by the at least one secondary player comprises wagering on at least one outcome associated with play of the wagering game by the at least one primary player,
		wherein the at least one outcome associated with play of the wagering game by the at least one primary player comprises the at least one primary player achieving at least one game objective associated with play of the wagering game, and
		wherein play of the wagering game by the at least one secondary player comprises the at least one secondary player helping the at least one primary player achieve the at least one game objective.  

24.	The system of Claim 1, wherein helping the at least one primary player achieve the at least one game objective comprises the wagering game providing the at least one primary player with a virtual item in response to play by the at least one secondary player.



27.	The system of Claim 26, wherein the at least one primary player comprises a first primary player on a first team and a second primary player on a second team, 
	wherein play of the wagering game by the first primary player and the second primary player comprises a contest between the first primary player and the second primary player, and
	wherein the at least one secondary player is separate from the first primary player and the second primary player.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in the appeal brief are persuasive, particularly when read in light of the subject matter in previously pending claims 10 & 11, now incorporated into the independent claims.  This clearly shows that the secondary player helps the primary player achieve the at least one game objective in the primary game while also having a secondary game interface with secondary game elements that are different from the first game elements, wherein play of the wagering game further comprises wagering on the at least one outcome of the primary player’s play of the game.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/THOMAS H HENRY/Examiner, Art Unit 3715